DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The Office Action is in response to the application filed 11/6/2020. 

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  the minus sign “-“ is missing from the claimed Equation 1 (1 – DS/3). Appropriate correction is required. 

Claim Analysis
4.	Summary of Claim 1:
A cellulose acetate composition for thermoforming, comprising 

a cellulose acetate and a glycerin ester-based plasticizer, 

wherein the cellulose acetate has a degree of acetyl substitution of 1.4 or greater and 2.0 or less, a compositional distribution index (CDI) of 4.0 or less, and a total sulfur content of 15 mg/kg or greater and less than 150 mg/kg, 

wherein CDI is defined as: 
CDI = (Measured value of a half-height width of compositional distribution)/(Theoretical value of a half-height width of compositional distribution) 
where
the measured value of a half-height width of compositional distribution is a half-height width of compositional distribution determined by HPLC analysis of cellulose acetate propionate obtained by propionylating all residual hydroxyl groups of cellulose acetate (sample): and the theoretical value of a half-height width of compositional distribution is obtained by: 
[Equation 1] 
Theoretical value of half-height width of compositional distribution

    PNG
    media_image1.png
    35
    467
    media_image1.png
    Greyscale


where 
DS represents a degree of acetyl substitution; and 
DPw represents a weight average degree of polymerization (a value determined by GPC- light scattering method using cellulose acetate propionate obtained by propionylating all residual hydroxyl groups of cellulose acetate (sample)).

 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi et al. (US PG Pub 2012/0103352 A1) in view of Shimamoto et al. (US PG Pub 2016/0333500 A1) both listed on the IDS dated 3/14/2022.
	Regarding claims 1 and 10, Taniguchi et al. teach a cigarette filter comprising a cellulose ester tow and cellulose acetate particles dispersed in the cellulose tow, wherein the cellulose ester tow is a cellulose acetate tow, wherein the substitution degree of the cellulose ester (particularly the cellulose acetate) is selected from preferably from 1.5 to 2.7 [0033] thereby reading on the claimed range of 1.4 to 2, wherein the cigarette filter further comprises a plasticizer, wherein the plasticizer is a glycerol acetate compound, such as triacetin ((claims 1-4), [0046-0048]), and wherein the plasticizer is in the amount of from 1 – 10 parts by weight relative to 100 parts by weight of the cellulose ester tow. 
	Taniguchi et al. do not teach the CDI or the theoretical value of a half-height width of compositional distribution as defined by Equation 1 and are further silent regarding the sulfur content. 
	Shimamoto et al. teach a cellulose acetate fiber and a cellulose acetate molded article wherein the cellulose acetate fiber has a compositional distribution index (CDI) of 2 or less, wherein the theoretical value of half-width of the compositional distribution is obtained by Formula 1 (claim 1):

    PNG
    media_image2.png
    101
    260
    media_image2.png
    Greyscale

thereby reading on the CDI and the theoretical value of half-width of the compositional distribution as required by the instant claim. Shimamoto et al. offer the motivation of using the cellulose acetate having these properties due to its ability to be excellent in water solubility and biodegradability (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the cellulose acetate of Shimamoto et al. in the composition of Tanuguchi et al., thereby arriving at the claimed invention. 
Furthermore, regarding the sulfur content, Shimamoto et al. teach the cellulose acetate undergo a hydrolysis reaction with a large amount of acetic acid at a high temperature of 90 °C or higher in the presence of a strong acid catalyst, such as sulfuric acid [0080]. This is substantially identical to the hydrolysis reaction in the instant specification [0010]. Furthermore, according to the instant specification, the high amount of sulfuric acid used in the hydrolysis results in an increased amount of bound sulfuric acid in the resulting cellulose acetate. As such, the total sulfur content is a result of the sulfuric acid used in the hydrolysis reaction. Shimamoto et al. teach the same cellulose acetate and the same hydrolysis reaction with sulfuric acid catalyst as set forth in the rejection above. Therefore, the total sulfur content in the cellulose acetate of Tanuguchi et al. in view of Shimamoto et al. is expected to be the same total sulfur content as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
 	Regarding claims 2-4, Tanuguchi et al. teach the plasticizer is triacetin in the amount of from 1 – 10 parts by weight relative to 100 parts by weight of the cellulose ester tow (claims 1-4, [0046-0048]) thereby reading on the glycerin ester-based plasticizer and the amount of from 5-40 parts by weight as required by the instant claim.
	Regarding claim 5, Tanuguchi et al. teach the substitution degree of the cellulose ester (particularly the cellulose acetate) is selected from preferably from 1.5 to 2.7 [0033] thereby reading on the claimed range of 1.4 to 1.8.
Regarding claims 6-9, Tanuguchi et al. teach the molded article is a cigarette filter (claim 1) thereby reading on the articles as required by the instant claim.
Regarding claims 10-11, Tanuguchi et al. teach the method for producing the cellulose acetate comprising spraying the cellulose acetate with triacetin ([0058]-[0072]).
	Tanuguchi et al. are silent regarding the plasticizer being dispersed in a solvent and are further silent regarding vaporizing the solvent.
	Shimamoto et al. teach a method for producing the cellulose acetate fiber comprising mixing a plasticizer in a solvent, wherein the solvent is ethanol and water and wherein the solvent evaporates at a stage of spinning the cellulose acetate ([0091], [0109]). Shimamoto et al. offer the motivation of using this particular method due to its ability to decrease the load based on the use of organic solvents to the environment [0109]. In light of these benefits, it would have been obvious to produce the cellulose acetate of Tanuguchi et al. with the method of Shimamoto et al., thereby arriving at the claimed invention.
 	Regarding claim 12, Tanuguchi et al. teach the plasticizer is triacetin in the amount of from 1 – 10 parts by weight relative to 100 parts by weight of the cellulose ester tow (claims 1-4, [0046-0048]) thereby reading on the glycerin ester-based plasticizer and the amount of from 5-40 parts by weight as required by the instant claim.
Regarding claim 13, Tanuguchi et al. teach the substitution degree of the cellulose ester (particularly the cellulose acetate) is selected from preferably from 1.5 to 2.7 [0033] thereby reading on the claimed range of 1.4 to 1.8.


Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763